Citation Nr: 0302877	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  99-00 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to the service-connected low back 
disability.

(The issues regarding entitlement to an increased rating for 
a low back strain, to include degenerative joint disease from 
20 percent, and service connection for a right knee and 
bilateral hip disabilities, to include as secondary to the 
service-connected low back disability will be the subject of 
a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active duty service from January 1969 to 
December 1972.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which increased the veteran's service 
connected low back disability to 20 percent disabling 
effective October 10, 1997 and denied entitlement to service 
connection for bilateral knee and hip disabilities as 
secondary to the service-connected low back disability. 

The veteran's claim was remanded by the Board in September 
2001.  

It is also noted that the veteran withdrew his request for a 
Travel Board hearing in May 2001.

The Board is undertaking additional development on the issues 
regarding an increased rating for a low back disability, and 
service connection for right knee and bilateral hip 
disabilities, to include as secondary to the veteran's 
service-connected low back disability pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing these 
issues. 



FINDINGS OF FACT

1.  The veteran's left knee disorders developed many years 
after service.

2.  The veteran's left knee disorders are not related to his 
service-connected low back disability.


CONCLUSION OF LAW

A left knee disorder was not incurred in service, and is not 
proximately due to the veteran's service-connected low back 
disability.  38 U.S.C.A. § §1110; 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records do not show treatment for a left knee 
disorder.  At separation in November 1972, the veteran's 
lower extremities were evaluated as normal.  

In an October 1987 rating decision, the RO granted the 
veteran service connection for recurrent low back strain with 
arthritis, and assigned a 10 percent rating.  

The veteran underwent a November 1997 VA examination.  The 
examiner noted a history of pain in both knees, and a 
bilateral lateral meniscectomy.  The examiner noted that x-
rays of both knees were normal.  

VA x-rays from November 1997 showed normal knees.

In a January 1999 letter, Dr. M. S. opined that the veteran's 
abnormal gait and degenerative osteoarthritic change had 
combined to create an overlapping biomechanical imbalance in 
the lumbar and hip regions which were related conditions.  

X-rays of the knees from April 2002 was unremarkable.  The 
examiner's impression of the hips was that there was minimal 
degenerative changes of the hip joints.  

At the veteran's April 2002 VA examination, the examiner 
noted that the veteran had a work injury to his left knee 
that was treated with surgery.  He was noted to have some 
left knee pain.  The veteran was diagnosed with bilateral 
chondromalacia patellae and residual postoperative injury of 
the left knee.  The examiner specifically commented that the 
bilateral knee conditions were not causally related nor 
aggravated by his back problems.  The examiner commented that 
these were separate conditions.  


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

In November 2001, the RO sent the veteran a VCCA letter.  In 
said letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant. 38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the August 1998 Statement of 
the Case as well as the July 2002 Supplemental Statement of 
the Case.  In these documents, the RO also provided notice of 
what evidence it had considered. 

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded a VA examination to determine the possible 
relationship between his left knee disorder and his service-
connected low back disability.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  In 
short, the requirements under the VCAA have been met.  

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).    

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (a) (2002).  

The evidence does not show that the veteran was seen for his 
left knee during service, nor does the veteran claim that he 
injured his left knee during service.  Thus, his claim must 
be denied on a direct basis.  

The veteran's claim is that he has a left knee disorder which 
is related to his service-connected low back disability.  At 
an April 2002 VA examination, the veteran was diagnosed with 
chondromalacia patella and residuals of a postoperative 
injury to the left knee.  However, the examiner specifically 
opined that the veteran's left knee condition was not 
causally related to nor aggravated by his back problems.  The 
examiner indicated that these were separate conditions.  As 
this medical opinion is the only evidence addressing a 
possible nexus between the veteran's low back and left knee, 
his claim for service connection for a left knee disability 
must also be denied on a secondary basis.  

Although the veteran claims that his left knee disorder is 
related to his low back disability, there is not competent 
medical evidence to this effect.  The veteran's allegation 
that his left knee disorder is related to his low back 
disability requires a medical opinion, and as a layman, the 
veteran is not qualified to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a left knee 
disability, to include as secondary to the veteran's service-
connected low back disability, must be denied.  38 U.S.C.A 
§5107 (West Supp. 2002).


ORDER

Entitlement to service connection for a left knee disability, 
to include as secondary to the veteran's service-connected 
low back disability, is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

